June 28, 1920. The opinion of the Court was delivered by
The facts are stated in the decree of his Honor, which, together with the exceptions, will be reported.
The respondent's attorneys in their written argument concede that there is but one issue in the case, and that is whether the fact that the lands were returned as the property *Page 319 
of Nancy Hough's estate, and not as the estate of Isaac Hough rendered the title of the purchaser void.
The case of Taylor v. Strauss, 95 S.C. 295,78 S.E. 883, is conclusive of this question, and shows that his Honor, the Circuit Judge, was in error.
Reversed.